El Juez Asociado Sr. del Tobo,
emitió la opinión del tribunal.
El presente es nn recurso de Certiorari interpuesto por el Banco Comercial de Puerto Rico a los efectos de que esta Corte Suprema revise y declare nula cierta orden dictada por la Corte de Distrito de San Juan, Primer Distrito, auto-rizando en nn caso de administración judicial la expedición de certificados preferentes, no obstante la oposición del acree-dor bipotecario. El auto fué expedido. Los documentos ori-*28ginales se elevaron a esta corte y en la audiencia del 5 de diciembre actual el peticionario y el síndico comparecieron por medio de sus abogados y sostuvieron sus respectivas pretensiones. También comparecieron por su abogado y se adhirieron a la petición de nulidad los interventores Melchior, Armstrong and Dessan, Inc., segundos acreedores hi-potecarios. El síndico se opuso pero no solicitó la suspen-sión de la vista y en ésta fueron oídos los dichos interven-tores.
Los hechos, en resumen, son así: el 10 de mayo de 1921, la Corte de Distrito de San Juan, a petición del Banco Co-mercial de Puerto Rico, acreedor hipotecario de la corpora-ción privada azucarera “Central Bayaney,” nombró a Ra-món Soler síndico de dicha corporación.
Tres días después se autorizó al síndico para contraer un préstamo por la suma de veinticinco mil dólares garantizado con certificados preferentes a todos los otros gravámenes in-clusos los hipotecarios. Los acreedores hipotecarios consin-tieron, el préstamo se negoció y la zafra de la central con-tinuó hasta su terminación.
Habiendo cesado en sus funciones de síndico Soler, la corte nombró para sustituirle a Jorge E. Saldaña. Hecho un estudio de la situación, el nuevo síndico se dirigió a la corte solicitando que se le autorizara, a fin de poder llevar a efecto la zafra de 1922, para contraer un préstamo por la suma de $59,366.90, garantizado con certificados expedi-dos en la forma y bajo las condiciones que la corte estimare procedentes.
Consta de los autos que las partes fueron citadas y apa-rece de ellos que el acreedor hipotecario Banco Comercial de Puerto Rico estuvo conforme en que se autorizara al sín-dico a tomar a préstamo con el propósito indicado treinta mil dólares garantizados “por certificados de deuda suscri-tos por el receiver, los cuales certificados tendrán como ga-rantía el beneficio industrial de Central Bayaney, Inc., du-*29rante la próxima cosecha y no el ‘corpus’ de las propiedades de esta corporación.”
Consta también de los autos qne en noviembre 18, 1921, Melchior, Armstrong and Dessau, Inc., interventores en el procedimiento, archivaron nn escrito que termina así: “la interventora respetuosamente solicita de la corte no ordenar que los certificados del ‘receiver’ tengan preferencia o gravamen alguno sobre los bienes de la demandada que se en-cuentran hipotecados a la interventora en preferencia a la hipoteca de la interventora.”
No obstante la oposición de los acreedores hipotecarios, la corte de distrito autorizó la contratación del préstamo ga-rantido con certificados, fijando el montante en treinta mil dólares y disponiendo “que.dichos certificados constituirán un derecho preferente y primer gravamen sobre todos los bienes de la demandada dentro de la Isla de Puerto Rico y con prioridad al gravamen de las hipotecas constituidas por la compañía demandada a favor de la corporación deman-dante.”
Basta la exposición de los anteriores hechos para con-cluir que este caso debe resolverse en favor del peticionario de acuerdo con la jurisprudencia establecida por esta misma Corte Suprema en el caso de Sobrinos de Ezquiaga v. Rossy, 21 D. P. R. 387. Allí dijimos:
“La cuestión a resolver queda, pues, planteada en los siguientes términos:
“¿Puede una corte alterar las condiciones de un contrato cele-brado voluntaria y válidamente al amparo de las leyes? ¿Lleva con-sigo la facultad que tienen las cortes para nombrar síndicos en cier-tos y determinados casos, la de tomar absoluto control sobre la pro-piedad de que se dé posesión a los síndicos de tal manera que pueda variar el orden en que dicha propiedad había sido anteriormente gra-vada por sus dueños?
“Hemos estudiado cuidadosamente la ley y nada dispone sobre el particular. Hemos estudiado de igual modo la jurisprudencia y *30no encontramos que se haya ejercitado tal poder en casos iguales al que está sometido a nuestra decisión.
“¿Qué garantía puede ofrecer a los ciudadanos de un país una ley que clara y terminantemente asegura el pago de un crédito en un orden determinado, si un juez puede después discrecionalmente alterar el contrato de tal modo que haga completamente ilusoria la seguridad pactada?
“Reconocer tal poder en la judicatura en ausencia de una dispo-sición legislativa previa y clara, sería ir en contra de los principios fundamentales que informan nuestro sistema de gobierno.
“Cuando surge una situación difícil en los negocios de una cor-poración, cuando los en ella interesados tienen confianza en que aquella situación es transitoria y podría salvarse con un esfuerzo supremo, los mismos interesados generalmente por su propia volun-tad postergan sus derechos en la esperanza de verlos reconocidos en toda su plenitud en el futuro. De ahí que se registren muchos casos en los cuales se ha recurrido al medio de la expedición de certificados de síndicos preferentes autorizada por el poder judicial, a fin de ob-tener ciertas sumas de dinero especialmente garantidas que permi-tan hacer frente al conflicto. Pero no se ha recurrido, ni se com-prende que se recurra, a tal medio, cuando los mismos interesados se oponen.
# ■# * # # , ■* *
“La jurisprudencia americana es abundante sobre la materia, y por ella se ha establecido una distinción bien marcada entre los po-deres de una corte cuando interviene en la administración de una corporación cuasi pública y cuando dirige, por medio de síndico, los negocios de una corporación privada.
“En el caso de Hooper v. Central Trust Co. of New York, 29 L. R. A. 262, 263, la Corte de Apelaciones de Maryland, llegó a la siguiente conclusión:
“ ‘Los gravámenes adquiridos sobre la propiedad de individuos o de corporaciones privadas, no pueden postergarse por medio de certificados de síndicos.’
“En el caso de Merriam v. Victory Min. Co. et al., 60 Pac. 997, la Corte Suprema de Oregon resolvió lo que sigue:
“ ‘El derecho de una corte que nombra un síndico a una corpo-ración para dar prioridad al pago de deudas no aseguradas, sobre el gravamen de bonos garantizados con primera hipoteca, está res-tringido a los acreedores de ferrocarriles, que son negocios de interés *31público, y no puede ejercitarse para dar tal preferencia a acreedores no asegurados de una corporación ordinaria sobre gravámenes consti-tuidos por contratos.' ” 21 D. P. R. 399 a 401.
Sigue esta corte estudiando varios casos más resueltos por los tribunales americanos, que creemos innecesario citar.
Con lo expuesto debería quedar resuelto este caso, pero el síndico levantó por escrito y oralmente en.el acto de la vista dos cuestiones que requieren el estudio de la corte. Sostuvo; 1, que no procede el certiorari porque la orden que se trata de anular es apelable, y 2, que dicba orden según los mismos becbos expuestos en la petición, es válida estando en todo caso el peticionario impedido de impugnar su va-lidez.
Implícitamente la primera cuestión levantada está resuelta también en el caso de Ezquiaga v. Rossy, supra, pero aún cuando pudiera concluirse que la orden de que se trata era apelable, como dadas las circunstancias que concurren en este caso el recurso de apelación no sería todo lo rápido y eficaz que dichas circunstancias requieren, ya que la zafra para la cual se necesita el dinero deberá comenzar en este mismo mes de diciembre de 1921, es procedente el certiorari.
La segunda cuestión es más complicada. Dice el síndico en su alegato así:
“El receiver, a petición del mismo peticionario, fué nombrado no sólo para conservar, proteger y preservar los bienes de Central Bayaney, demandada en el pleito principal, sino para seguir en el negocio de dicba demandada y continuar la empresa a que se dedi-caban los bienes de dicba demandada como negocio en marcha.”
Y luego cita la jurisprudencia tomándola del resumen que de la misma bace Euling Case Law y que es como sigue:
“Aunque la regla general en cuanto a la preservación de los de-rechos existentes de los acreedores es como antes se ha enunciado, no hay cuestión de que una corte de equidad que ha nombrado un sindico para hacerse cargo de la propiedad y para cuidar de ella y protegerla puede declarar que los gastos para ello incurridos cons-*32tituyen una reclamación y gravamen preferente contra la propiedad, anterior a todas las hipotecas u otros gravámenes. La propiedad se vuelve responsable de los gastos necesarios incurridos .en cuidarla y preservarla, incluyendo los honorarios del síndico por sus servicios. El es él oficial y agente de la corte y no de las partes; y es un de-recho de la corte esencial a su propia eficiencia para la protección de cosas así situadas, el tenerlas bajo su supervisión hasta que tales gastos y honorarios son pagados o su pago asegurado. Los honora-rios de abogado que sean adecuados, al igual que otros gastos de administración, tienen preferencia sobre gravámenes pre-existentes contra los fondos; pero ellos sólo pueden ser determinados y conce-didos por la corte que nombró el síndico. El nombramiento de un síndico y el hecho de que la corte, por medio de su oficial, toma la propiedad en sus manos, no la exime de pagar contribución. Queda sujeta a tasación y al pago de todas las contribuciones legales sobre la misma mientras está in custodia legis, en igual condición que cuando estaba en posesión de su dueño. Y ya sean o no tales con-tribuciones un gravamen o una deuda de acuerdo con las leyes del gobierno dentro de cuya jurisdicción la propiedad está situada, tales contribuciones son y deben ser consideradas por las cortes, una recla-mación preferente y superior a todas las demás reclamaciones, ex-cepto las costas judiciales. Además de. los gastos arriba menciona-dos contra la propiedad en manos de un síndico, y que se consideran preferentes a otros gravámenes, hay una sana equidad que apoya la doctrina de que cuando la naturaleza de la propiedad es tal que el negocio a que ha estado dedicada no puede ser suspendido sin pro-babilidad de grandes pérdidas, la corte puede autorizar que éste sea continuado por su oficial y síndico, mientras se terminan los asuntos de la corporación insolvente. Los gastos incurridos por un síndico en tales circunstancias pueden justamente considerarse como gastos de preservación para beneficio de los accionistas y otras personas con derecho a participación en la distribución final, que deben ser pa-gados con preferencia. Las cortes también han asumido ir más lejos y conceder preferencia de pago a las deudas contraídas por la cor-poración insolvente durante los últimos meses anteriores al decreto de insolvencia, por trabajo, materiales y gastos necesarios y corrien-tes incurridos en la lucha por mantenerse en pie. Se ha resuelto, sin embargo, que cuando la Legislatura ha indicado la clase de acreedores cuyas reclamaciones deben ser preferidas, la corte está privada de facultad para extender la preferencia a otra clase. La facultad de un síndico para expedir certificados dando preferencia *33sobre gravámenes existentes, es tratada en otro lugar de este ar-tículo.” 23 R. C. L. 109-110.
Para aplicar la anterior jurisprudencia, es necesario es-tudiar las circunstancias de cada caso. Aquí se nombró un, síndico y todos los acreedores pospusieron sus créditos pre-ferentes a los efectos de contratar una operación específica —el primer préstamo de veinticinco mil dólares — y a fin de salvar la vicia de la corporación. Pero la zafra pendiente terminó con deudas y abora se pretende comenzar bajo la misma sindicatura la nueva zafra. Una situación distinta se presenta y entonces las partes interesadas se avienen a que el estado creado continúe pero con ciertas limitaciones. El acreedor hipotecario está conforme en circunscribir su garantía al “corpus” de la propiedad, da su consentimiento' a la contratación de un préstamo de treinta mil dólares con una garantía preferente sobre los productos y sostiene que si ésto no es posible, si los mismos productos no son sufi-cientes para pagar lo que se invierta en obtenerlos partiendo de la base de que el mayor gasto está ya hecho, entonces la sindicatura debe terminar. Y a nuestro juicio la posición del acreedor hipotecario es enteramente correcta y la juris-prudencia citada no puede invocarse para destruir necesa-riamente su preferencia consagrada por la voluntad de las partes interesadas consignada con todas las solemnidades de ley en un contrato.
En cuanto a que el peticionario por haber sido el acree-dor que solicitó el nombramiento del síndico esté impedido de oponerse a la orden de la corte, diremos que aún cuando nos inclinamos a resolver la cuestión en la negativa (véase el caso Smith v. Shenandah Valley National Bank, 246 Fed. 379), no es necesario que emitamos nuestro criterio ya que en el acto de la vista compareció otro acreedor hipotecario que no había solicitado el nombramiento de síndico y que se opuso en tiempo y forma y continuaba oponiéndose a que el préstamo de treinta mil dólares para la nueva zafra se auto-*34rizara con tura garantía preferente a los gravámenes hipo-tecarios.
Por virtud de todo lo expuesto se anula la orden del 18 de noviembre último en cuanto por ella se decidió que el préstamo de treinta mil dólares que se autorizó contraer al síndico constituyera un gravamen preferente a los créditos garantizados con hipotecas existentes sobre los bienes de la Central Bayaney.

Anulada la orden de 18 de noviembre de 1921, en cuanto a que los certificados que el sín-dico expidiera para garantizar el préstamo de treinta mil dólares tuvieran preferencia sobre los gravámenes hipotecarios.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Alclrey y Hutchison.